Citation Nr: 1132462	
Decision Date: 09/02/11    Archive Date: 09/12/11

DOCKET NO.  10-11 553	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan



THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for an acquired psychiatric disability, to include PTSD.

3.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for an eye disability, diagnosed as optic atrophy and claimed as blindness, as due to exposure to Agent Orange.



REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

Jebby Rasputnis, Associate Counsel


INTRODUCTION

The Veteran had active duty service from August 1968 to November 1970.  He served as a combat engineer in the Republic of Vietnam.

These matters come before the Board of Veterans' Appeals (Board) on appeal of December 2008 and June 2009 rating decisions of Regional Offices (RO) of the Department of Veterans Affairs (VA). In December 2008, the Cleveland, Ohio RO denied the Veteran's request to reopen his claim for service connection for PTSD.  In June 2009, the Detroit, Michigan RO denied the Veteran's request to reopen his claim for service connection for an eye disability.  The Detroit RO currently has jurisdiction of both claims.

The Veteran testified before the undersigned Acting Veterans Law Judge at an August 2010 RO (Travel Board) hearing.  A hearing transcript has been associated with the claims file.

As an initial matter, the claims file reflects an April 2010 certification (VA Form 8) that lists the issues on appeal as service connection for the right knee, left hip, and PTSD.  However, the Veteran did not file a substantive appeal (VA Form 9) for service connection for the right knee or left hip, he has not indicated in subsequent submissions to VA that he wishes to appeal these issues, and VA has not otherwise indicated to him that these issues remain on appeal (see August 2010 hearing transcript). Percy v. Shinseki, 23 Vet. App. 37 (2009).  The Veteran has indicated a desire to pursue his appeal to reopen a claim for service connection for an eye disability and the record reflects that the claim for PTSD is a petition to reopen a prior final decision.  The Board has characterized the issues on the title page to correctly reflect the procedural history.  See 38 C.F.R. § 19.35 (2010) (certification is for administrative purposes and does not serve to either confer or deprive the Board of jurisdiction of an issue).

A veteran's claim for service connection is deemed to be for a disability manifested by the symptoms he experiences, regardless of how those symptoms are diagnosed. A petition to reopen a claim for service connection for PTSD would encompass any diagnosed psychiatric disability.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  As such, the Veteran's claim for service connection for PTSD is deemed a claim for service connection for an acquired psychiatric disorder to include PTSD.  This issue has been restyled accordingly above.

The petition to reopen a claim of entitlement to service connection for an eye disability and the issue of entitlement to service connection for an acquired psychiatric disability are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Service connection for psychoneurosis and anxiety was denied on the merits in a May 1972 rating decision; service connection for schizophrenia was denied on the merits in a February 1980 rating decision; service connection for PTSD was denied on the merits in a November 1996 rating decision; and reopening of the claim for service connection for PTSD was denied in a December 2008 decision.  The Veteran did not perfect an appeal in regard to any of the merit-based decisions.

2.  Evidence received since the November 1996 decision is not cumulative or redundant of the evidence previously of record and relates to an unestablished fact necessary to substantiate the claim for service connection for an acquired psychiatric disorder.


CONCLUSIONS OF LAW

1.  The November 1996 rating determination denying service connection for PTSD is final. 38 U.S.C.A. § 7105 (c); 38 C.F.R. §§ 20.302, 20.1103.

2.  Evidence received since the November 1996 rating determination denying service connection for PTSD is new and material, and the Veteran's claim is reopened. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran is seeking to reopen a previously-denied claim of entitlement to service connection for a psychiatric disability.  The Board will initially discuss certain preliminary matters and will then address the pertinent law and regulations and their application to the facts and evidence.

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2010), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.

As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008.

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004). The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim. Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Additionally, in March 2006, the Court held that because the terms "new" and "material" in a new and material evidence claim have specific, technical meanings that are not commonly known to VA claimants, when providing the notice required by the VCAA, it is necessary, in most cases, for VA to inform claimants seeking to reopen a previously and finally disallowed claim of the unique character of the evidence that must be presented.  Kent v. Nicholson, 20 Vet. App. 1, 9-10 (2006).

In view of the Board's favorable action below in reopening the claim of entitlement to service connection for an acquired psychiatric disability, the Board's action causes no prejudice to the Veteran under Kent or any other duty to notify or to assist.

The Board will accordingly address the merits of the claim on appeal.




Legal Principles

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active duty or active duty for training or for disability resulting from injury incurred in or aggravated by inactive duty for training.  38 U.S.C.A. §§ 101, 106, 1110 (West 2002); 38 C.F.R. §§ 3.6, 3.303 (2010).

Generally, a claim that has been denied in an unappealed RO decision may not thereafter be reopened and allowed. 38 U.S.C.A. § 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a).

The Court recently interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim." Shade v. Shinseki, 24 Vet.App. 110, 117 (2010); see also Evans v. Brown, 9 Vet. App. 273, 284 (1996) (the newly presented evidence need not be probative of all the elements required to award the claim, but only need to be probative in regard to each element that was a specified basis for the last disallowance).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993).

If the prior final denial and the currently claimed disability involve different diagnostic codes, they are different claims for the purpose of VA adjudication.  A claim for one diagnosed disease or injury cannot be prejudiced by a claim for another diagnosed disease or injury; rather, the two claims must be considered independently.  Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008), citing Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996).

Analysis

Historically, the Veteran filed a claim for service connection for psychoneurosis and anxiety that was denied on the merits in a May 1972 rating decision.  He was denied service connection for schizophrenia in a February 1980 rating decision.  In November 1996, he was denied entitlement to service connection for PTSD.  The November 1996 rating decision is the last final denial of any of the Veteran's claims for an acquired psychiatric disorder.

The evidence of record as of the last final denial in November 1996 consisted of the following: (1) the Veteran's service treatment records showing no complaints of, or treatment for, nervous trouble; (2) the report of a January 1972 VA psychiatric examination showing that the Veteran reported combat experiences in Vietnam resulting in anxiety and was diagnosed with "psychoneurosis characterized by severe anxiety (combat reaction);" (3) the report of a February 1980 VA psychiatric examination showing that the Veteran complained of a nervous condition and was diagnosed with schizophrenia; (4) June 1985 VA records showing the Veteran's participation in group psychotherapy; (5) a February 1987 VA treatment note showing diagnosis of chronic recurrent depression; (6) the report of an October 1994 VA mental disorders examination showing that the Veteran reported experiencing a nervous breakdown due to flashbacks to his experiences in Vietnam and that he was diagnosed with schizophrenia; and (7) May and July 1996 VA treatment notes showing the Veteran's complaints of Vietnam flashbacks and diagnoses of a psychotic disorder and PTSD.

Additional evidence received since November 1996 consists of the following: (1) a January 2007 VA treatment note showing that the Veteran was assessed with psychosis; (2) October 2007 and June 2008 treatment notes showing diagnoses of paranoid schizophrenia and PTSD; (3) a June 2009 statement from the Veteran discussing stressful experiences in Vietnam; (4) SSA psychiatric evaluation reports showing that the Veteran had been diagnosed with schizophrenia with symptoms aggravated by his combat memories and with PTSD and a major depressive disorder attributed to his experiences in Vietnam; and (5) an August 2010 VA psychiatric treatment note reflecting a diagnosis of PTSD.

The Board finds that the evidence added to the record is new and material, for the reasons below.  Prior to the November 1996 rating decision, the Veteran had not been diagnosed with a major depressive disorder and he had not provided a detailed statement of his alleged in-service stressors.  Although the Veteran did inform VA treatment providers and VA examiners that he experienced small arms fire while in Vietnam, no treatment notes or examination reports reflect his contentions as to where he was stationed and who he was serving with when he witnessed the alleged stressful events.  Those details are provided in the Veteran's June 2009 statement.

The Veteran's claim for service connection for PTSD was denied because his alleged stressors could not be verified.  The RO declined to reopen his claim in 2008 because there continued to be no evidence that could be used to verify his allegations of stressful events in service and because the RO determined that he did not have a diagnosis of PTSD.  The claims file now reflects additional evidence, the Veteran's lay contentions, about his alleged in service stressors and additional diagnoses and treatment records.  Although the Veteran had been diagnosed with PTSD and schizophrenia prior to the November 1996 rating decision, he had not been diagnosed with a major depressive disorder.  This evidence is new.

The Court has clarified that new evidence can be "material" if it addresses any element required to establish entitlement to the benefit claimed that was not previously of record, even if that evidence is not adequate by itself to prove entitlement to the benefit claimed.  Shade, 24 Vet. App. at 117.  Since the new evidence relates to the existence of a current disability and to an in-service event, the evidence is also material.  Therefore, the Veteran's claim for service connection for an acquired psychiatric disorder is reopened.

As the Veteran's claim has been reopened, VA has a duty to further assist the Veteran in the development of his claim.  This duty is discussed in the remand portion of the decision below.


ORDER

As new and material evidence has been received, the petition to reopen the claim for service connection for an acquired psychiatric disorder is granted, to this extent only.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b);  Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

The claims file reflects that the Veteran did receive notice in accordance with Kent (cited to above), informing him of the evidence and information necessary to reopen the claim for an eye disability.  An August 2009 letter informed him of the bases for the last final denial.   However, the letter incorrectly stated that the last final denial of the claim was a June 2009 rating decision.  While this case is in remand status, the RO/AMC must issue corrective notice.

VA also has a responsibility to assist the Veteran in gathering VA treatment records and identified private treatment records.  The last VA records within the claims file are dated August 2010.  The last private treatment records (from the Kresge Eye Institute) within the claims file are dated in 2005.  However, a March 2010 VA treatment note states that the Veteran had been receiving treatment for his eye disability from the Kresge Institute over the past year and a half.  At the August 2010 hearing, the Veteran testified that one of his treatment providers had informed him that his eye disability might be due to chemical exposure.  As the 2010 VA treatment note and the Veteran's testimony indicate that pertinent private records are outstanding, the RO/AMC must take appropriate measures to assist the Veteran in the gathering of these records.

In regard to the Veteran's now reopened claim for service connection for an acquired psychiatric disability, the Board finds that a VA examination is warranted. Under McClendon v. Nicholson, 20 Vet. App. 79, 83 (2006), VA has a duty to provide a medical examination in a service connection claim when: (1) there is competent evidence of a current disability, or persistent or recurrent symptoms of disability; (2) evidence establishing that a precipitating event, injury, or disease occurred in service; (3) and evidence establishing that the disability or symptoms may be associated with the claimant's service; and (4) there is insufficient medical evidence to make a decision on the claim.  VA has the authority to schedule a compensation and pension examination when deemed necessary, and the Veteran has an obligation to report for that examination. 

The claims file reflects that the Veteran has been diagnosed with psychoneurosis, schizophrenia, anxiety, PTSD, and major depressive disorder.  Some of these diagnoses have been attributed to the Veteran's experiences in Vietnam and he has contended that he did not experience any nervous trouble until serving in Vietnam. He has provided lay evidence as to in-service stressful experiences and his service records show that he served as a combat engineer.  An examination is warranted as there is insufficient evidence for the Board to determine whether the Veteran has any current psychiatric disability that may be related to his in-service experiences. McClendon, 20 Vet. App. at 83.

Further, after the Veteran appealed his claim to the Board, newly enacted regulation 38 C.F.R. § 3.304(f)(3)(2010) went into effect.  This regulatory provision allows service connection for PTSD when: a VA psychiatrist or psychologist, or contract equivalent, confirms that the claimed stressor is adequate to support a diagnosis of PTSD; the claimed stressor is consistent with the places and circumstances of the Veteran's service; and the Veteran's symptoms are related to the claimed stressor.  38 C.F.R. § 3.304.  The VA examiner must make findings allowing the Board to ascertain if he has PTSD to include within the scope of the new regulation. 

The appeal is therefore REMANDED to the RO/AMC for the following actions:

1.  Afford the Veteran an additional opportunity to submit any information that is not evidenced by the current record. Collect any records of additional VA medical treatment (noting that the last VA treatment note within the claims file is dated August 2010).  Provide the Veteran with necessary authorizations for the release of any identified private treatment records not currently on file, to specifically include, but not limited to, records from the Kresge Eye Institute.  Obtain any identified records and associate them with the claims folder.  If unsuccessful in obtaining any medical records identified by the Veteran, inform him and provide him an opportunity to submit copies of the outstanding medical records. 

2.  Contemporaneously with the notice to the Veteran as detailed in paragraph 1, provide the Veteran and his representative with notice in accordance with the Kent decision cited to above in regard to his claim for an eye disability.  The notice must identify the bases for the prior denial of his claims for service connection, describe the evidence necessary to reopen the claim, and correctly inform him of the date of the last final denial.

3.  Following the above actions, the RO/AMC will review the Veteran's claim to determine whether or not any newly gathered VA treatment records allow the claim to be granted pursuant to 38 C.F.R. § 3.304(f)(3)(2010).  If the evidence is insufficient, the RO/AMC must, in accordance with § 3.304(f)(3), schedule the Veteran for a VA examination at an appropriate location with a VA psychiatrist or psychologist or VA contract psychiatrist or psychologist. The examiner must provide an opinion as to whether or not he currently has PTSD, or any other mental disorder, as the result of his active duty service.  The following considerations will govern the examination:

a.  The claims folder and a copy of this remand will be made available to the examiner, who must specifically acknowledge receipt and review of these materials in any report generated.  

b.  The examiner must provide a diagnosis for each psychiatric disorder found and must include a specific finding as to whether the Veteran has PTSD.

c.  If PTSD is diagnosed, the examiner must opine whether the stressors claimed by the Veteran (referring to the record, to specifically include, but not limited to, the January 1972 examination report, the June 2009 statement by the Veteran, and the August 2010 hearing testimony) are linked to fear of hostile military activity and adequate to support a diagnosis of PTSD, and whether his symptoms are related to the claimed stressors.

d.  If any other psychiatric disability is diagnosed, the examiner must specifically opine whether that disorder began during service, was chronically worsened during service, or is related to any incident of service. 

e.  The examiner is asked to explain the medical basis or bases for the opinion, identifying any pertinent evidence of record.  A rationale must be provided for any findings rendered and any medical treatises referenced by the examiner must be cited.  If the examiner is unable to render an opinion without resort to speculation, he or she must explain why and so state.

4. Review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing physician for corrective action. 

5. Thereafter, consider all of the evidence of record and readjudicate the Veteran's claims.  If any benefit remains denied, provide the Veteran and his representative a supplemental statement of the case (SSOC). The SSOC must contain notice of all relevant actions taken on the claims, to include a summary of the evidence and applicable law and regulations considered pertinent to the issues currently on appeal. An appropriate period of time must be allowed for response. Thereafter, if indicated, the case must be returned to the Board for appellate disposition.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

By this remand, the Board intimates no opinion as to the final disposition of any unresolved issue. The RO and the Veteran are advised that the Board is obligated by law to ensure that the RO complies with its directives, as well as those of the appellate courts. It has been held that compliance by the Board or the RO is neither optional nor discretionary. Where the remand orders of the Board or the Courts are not complied with, the Board errs as a matter of law when it fails to ensure compliance. Stegall v. West, 11 Vet. App. 268, 271 (1998).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
John H. Nilon
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


